FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312




                                     Friday, May 20, 2022

Mr. Terry B. Gamble                              Mr. Clinton W. Twaddell III
Law Office of Terry B. Gamble, PLLC              Branscomb, PLLC
4408 Spicewood Springs Road                      1630 N Loop 1604
Austin, TX 78759-8504                            Suite 206
* DELIVERED VIA E-MAIL *                         San Antonio, TX 78249
                                                 * DELIVERED VIA E-MAIL *
Mr. Gunnar P. Seaquist
Bickerstaff Heath Delgado Acosta LLP
3711 South MoPac Expressway
Building One, Suite 300
Austin, TX 78746-8023
* DELIVERED VIA E-MAIL *

RE:    Case Number: 21-0049
       Court of Appeals Number: 10-17-00180-CV
       Trial Court Number: 2017-1724-3

Style: PAPE PARTNERS, LTD., GLENN R. PAPE AND KENNETH W. PAPE
       v.
       DRR FAMILY PROPERTIES LP

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.        On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk
                                                                      FILE COPY


                 THE SUPREME COURT OF TEXAS
                 Post Office Box 12248
                 Austin, Texas 78711
                                                              (512) 463-1312




cc:   Mr. Douglas G. Caroom (DELIVERED VIA E-MAIL)
      Mr. James D. Bradbury (DELIVERED VIA E-MAIL)
      Mr. Joseph Davis (DELIVERED VIA E-MAIL)
      Ms. Rhonda S. Jolley (DELIVERED VIA E-MAIL)
      Mr. Ryan D. Greene (DELIVERED VIA E-MAIL)
      Mr. Paul M. Terrill III (DELIVERED VIA E-MAIL)
      Ms. Nita Whitener (DELIVERED VIA E-MAIL)
      Ms. Kellie E. Billings-Ray (DELIVERED VIA E-MAIL)
      Ms. Linda B. Secord (DELIVERED VIA E-MAIL)
      District Clerk McLennan County (DELIVERED VIA E-MAIL)
      Ms. Stacey Steinbach (DELIVERED VIA E-MAIL)
      Ms. Susan M. Maxwell (DELIVERED VIA E-MAIL)
      Ms. Courtney Cox Smith (DELIVERED VIA E-MAIL)